CONCUEEING AND DISSENTING OPINION BY
HOPPMAN, J.:
I agree with the majority opinion that the judgment of sentence should be vacated and new trials granted *309on the guilty pleas entered by appellant before consulting with counsel.
Appellant, however, should be resentenced on his pleas which were entered after he consulted with counsel since the trial judge may have improperly considered appellant’s prior uncounseled pleas at the time of the sentencing. United States v. Tucker, 404 U.S. 443 (1972).
I would, therefore, in addition to vacating appellant’s uncounseled guilty pleas, remand this case with an order directing the lower court to resentence appellant on his counseled pleas.